81949: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35991: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81949


Short Caption:DITECH FIN. LLC VS. SFR INVS. POOL 1, LLCCourt:Supreme Court


Related Case(s):70526


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1400744Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/23/2020 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDitech Financial LLCAndrew A. Bao
							(Wolfe & Wyman LLP)
						


RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Former)
						
							(Messner Reeves LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/16/2020Filing FeeFiling Fee Due.  (SC)


10/16/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.  (SC)20-38064




10/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (SC)20-38067




10/22/2020Filing FeeFiling Fee Paid. $250.00 from Wolfe & Wyman LLP. Check No. 2100. (SC)


10/22/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-38813




10/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).20-38923




11/06/2020Settlement Program ReportFiled ECAR/Other. The premediation conference has not been conducted and is continued to December 1, 2020, to afford the parties an opportunity to engage in informal settlement negotiations. (SC).20-40720




11/11/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-41222




12/04/2020Settlement Program ReportFiled ECAR/Other. The premediation conference has not been conducted and is continued to January 20, 2021, at 11:30 AM to afford the parties additional time to engage in informal settlement negotiations. (SC)20-44099




03/02/2021Settlement Program ReportFiled ECAR/Other. The premediation conference is continued to March 22, 2021, at 10:00 AM to afford parties additional time to continue settlement negotiations. (SC)21-06108




03/30/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-09238




03/31/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-09284




04/14/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/13/16.  To Court Reporter: Litigation Services, to the attention of Susan Kiger, Court Reporter. (SC)21-10797




05/17/2021TranscriptFiled Notice from Court Reporter Susan Kiger stating that the requested transcripts were delivered.  Dates of transcripts:  4/13/16.  (SC)21-14194




06/29/2021BriefFiled Appellant's Opening Brief. (SC)21-18694




06/29/2021AppendixFiled Appellant's Appendix, Volume I of IV. (SC)21-18697




06/29/2021AppendixFiled Appellant's Appendix, Volume II of IV. (SC)21-18698




06/29/2021AppendixFiled Appellant's Appendix, Volume III of IV. (SC)21-18701




06/29/2021AppendixFiled Appellant's Appendix, Volume IV of IV. (SC)21-18702




07/06/2021BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Appellant and Reversal of the District Court's Judgment.  (SC)21-19232




07/29/2021BriefFiled Respondent's Answering Brief. (SC)21-22094




08/16/2021MotionFiled Stipulation to Extend Time for Ditech Financial, LLC F/K/A Green Tree Servicing, LLC to File its Reply Brief. (SC)21-23790




08/16/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: September 29, 2021. (SC)21-23793




09/29/2021BriefFiled Appellant's Reply Brief. (SC)21-28007




09/29/2021Case Status UpdateBriefing Completed/To Screening. (SC)


12/17/2021Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35991





Combined Case View